Case 1:21-cv-00105-DDD-NRN Document 55 Filed 04/25/21 USDC Colorado Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO



  Civil Action No. 1:21-cv-00105-DDD-NRN

  Dana Morris-Blake & Kenyatta Blake


         Plaintiff(s),


  v.

  Apple Valley East Condominium Association, Inc. & Moeller Graf, PC


         Defendant(s).



                  MOTION TO DISMISS KENYATTA BLAKE AS PLAINTIFF


         I, Dana Morris-Blake, one of the plaintiffs in this case, do hereby motion that the

  court dismiss Kenyatta Blake as a Plaintiff in this case due to being deceased and as

  per Notice filed with the Court on March 22, 2021. Continuation of the case will proceed

  with Dana Morris-Blake as Plaintiff.

  Dated at Aurora, CO this 25 nd day of April, 2021.

                                            S/Dana Morris-Blake
                                            Dana Morris-Blake
                                            91 Newark Street, Unit D
                                            Aurora, CO 80012
                                            Telephone: 720-525-7037
                                            Email: dmbauthor@gmail.com
                                            Self-Represented/Pro Se Party
